252 S.W.3d 259 (2008)
Larry D. SUTTON, deceased, et al., Claimant/Appellant,
v.
Vee-Jay CEMENT, Employer/Respondent.
No. ED 90110.
Missouri Court of Appeals, Eastern District, Division Four.
May 13, 2008.
William R. Gallagher, Law Office of Harry J. Nichols, St. Louis, MO, for appellant.
Maureen L. Cary, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Larry Sutton (Claimant), deceased, and his three minor children, C.E.S., C.W.S., and L.D.S., (collectively the Children) appeal from the order of the Labor and Industrial Relations Commission (Commission) denying the Children's Application for Substitution of Parties as Payee on Permanent Total Disability Benefits (Application for Substitution of Parties) on the ground that the Commission did not have jurisdiction to consider the Children's request. The Application for Substitution of Parties asked the Commission to allow the Children to stand in the place of Claimant so they could receive the permanent total disability benefits previously awarded to Claimant. We affirm the Commission's finding that it had no jurisdiction to consider the Children's appeal.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the final judgment pursuant to Rule 84.16(b).